 1   DENNISE HENDERSON (SBN 208640)
     Law Office of Dennise Henderson
 2   1903 Twenty First Street
     Sacramento, CA 95811
 3   Telephone:    (916) 456-2027
     Facsimile:    (916) 456-2035
 4   dshendersonlaw@yahoo.com
 5
     Attorney for Plaintiffs
 6   James Dahlin and Kimberly Dahlin
 7
 8                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA
 9
10   JAMES DAHLIN and KIMBERLY DAHLIN;           Case No. 2:17-cv-02585-MCE-AC
11                       Plaintiffs,             STIPULATION AND ORDER TO
                                                 EXTEND TIME FOR PLAINTIFFS TO
12         v.                                    RESPOND TO DEFENDANTS FIRST
                                                 MOTION TO DISMISS
13   ROSEMARY FRIEBORN; CURT RANSOM;
     MARILYN JASPER; CASSIE REEVES;
14   KATIE NEWMAN; SHERRY COUZENS;               Judge: Hon. Morrison C. England, Jr.
     MICHAEL CROSSON; THOMAS SHERIFF,            Action Filed: December 9, 2017
15   DVM; SHANA LAURSEN; HUMANE
     SOCIETY OF THE SIERRA FOOTHILLS,
16   INC., a California nonprofit corporation;
     FRIENDS OF PLACER COUNTY ANIMAL
17   SHELTER, an unincorporated association;
     FRIENDS OF AUBURN/TAHOE VISTA
18   PLACER COUNTY ANIMAL SHELTER, an
     unincorporated association; FRIENDS OF
19   AUBURN/TAHOE VISTA-PLACER
     COUNTY ANIMAL SHELTER, INC., a
20   California nonprofit corporation; Doe 1
     through Doe 125; EDWARD J. FRITZ; CITY
21   OF AUBURN; AUBURN POLICE
     DEPARTMENT; Officer DEBBIE NELSON;
22   Officer PHILLIP ISETTA; Officer ANGELA
     MCCOLLOUGH; Sergeant TUCKER HUEY;
23   Doe 126 through 150,
24                       Defendants.
25
26
27
28
                                                              STIPULATION TO EXTEND TIME TO FILE
                                                             RESPONSE TO FIRST MOTION TO DISMISS
                                                                    CASE NO. 2:17-CV-02585-MCE-AC
 1          WHEREAS, on October 17, 2018, Plaintiffs James Dahlin, Kimberly Dahlin, Toby
 2   Tippets and Martina Tippets (collectively, the “Plaintiffs”) filed their First Amended Complaint
 3   (“FAC”) in the above-captioned matter in the United States District Court, Eastern District of
 4   California, against Defendants Rosemary Frieborn, Curt Ransom, Marilyn Jasper, Cassie Reeves,
 5   Katie Newman, Sherry Couzens, Michael Crosson, Shana Laursen, the Humane Society of the
 6   Sierra Foothills, Inc., Friends of Auburn/Tahoe Vista-Placer County Animal Shelter, Inc., Friends
 7   of Placer County Animal Shelter, Friends of Auburn/Tahoe Vista Placer County Animal Shelter,
 8   and Edward Fritz (collectively, the “Non-Municipal Defendants”), City of Auburn, Auburn Police
 9   Department, Officer Debbie Nelson, Officer Phillip Isetta, Officer Angela McCollough, and
10   Sergeant Tucker Huey (collectively, the “Municipal Defendants”), and Thomas Sheriff;
11          WHEREAS, the Non Municipal Defendants and Municipal Defendants filed a Motion to
12          Dismiss (see Doc 80, Doc 81);
13          WHEREAS, Defendant Thomas Sheriff filed a Motion to Dismiss (see Doc 86);
14          WHEREAS, the current deadline for Plaintiffs, to respond to Municipal Defendants
15   Motion to Dismiss is due December 28, 2018 (see Doc. 80);
16          WHEREAS, the current deadline for Plaintiffs, to respond to Non-Municipal Defendants
17   Motion to Dismiss is due January 10, 2019 (see Doc 81);
18          WHEREAS, the current deadline for Plaintiffs to respond to Defendant Thomas Sheriff
19   Motion to Dismiss is due January 10, 2019 (see Doc 86);
20          WHEREAS, the Plaintiffs, and Municipal Defendants agree that the interests of efficiency
21   and justice will be promoted if Plaintiffs file their responses to the Motion to
22          Dismiss at the same time;
23          NOW, THEREFORE, PURSUANT TO EASTERN DISTRICT LOCAL RULE 144(A),
24   IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the Plaintiffs, the
25   and Municipal Defendants that the deadline for Plaintiffs to file their response to Defendants’
26   Motion to Dismiss is extended to January 10, 2019.
27   SO STIPULATED AND AGREED.
28          //
                                                                          STIPULATION TO EXTEND TIME TO FILE
                                                      -1-              RESPONSE TO FIRST AMENDED COMPLAINT
                                                                                 CASE NO. 2:17-CV-02585-MCE-AC
 1         Dated: December 20, 2018.     DENNISE HENDERSON
                                         LAW OFFICE OF DENNISE HENDERSON
 2
                                        By:        /s/ Dennise Henderson
 3                                              (Signature authorized December 20,
                                                2018 Attorney for Plaintiffs)
 4
                                         Attorney for Plaintiffs
 5
 6
 7
           Dated: December 20, 2018.     MELISSA T. CURRIER
 8                                       ANGELO, KILDAY & KILDUFF LLP
 9                                       By:      /s/ Serena M. Warner
                                                (Signature authorized December 20,
10                                              2018
                                                Attorney for Defendant)
11
                                         Attorney for Municipal Defendants
12
13
14
           IT IS SO ORDERED.
15
     Dated: January 9, 2019
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                         STIPULATION TO EXTEND TIME TO FILE
                                       -2-            RESPONSE TO FIRST AMENDED COMPLAINT
                                                                CASE NO. 2:17-CV-02585-MCE-AC
